Exhibit 10.1

 

META FINANCIAL GROUP, INC.

2002 OMNIBUS INCENTIVE PLAN (as amended and restated, effective November 24,
2014)

1 Plan Purpose. The purpose of the Plan is to promote the long-term interests of
the Company and its stockholders by providing a means for attracting and
retaining directors, advisory directors, officers and employees of the Company
and its Affiliates.

2 Definitions. The following definitions are applicable to the Plan:

“Affiliate” — means any “parent corporation” or “subsidiary corporation” of the
Company as such terms are defined in Section 424(e) and (f), respectively, of
the Code.

“Award” — means the grant by the Committee under this Plan of an Incentive Stock
Option, a Non-Qualified Stock Option, a Stock Appreciation Right, Restricted
Stock or a Performance Award, or any combination thereof, as provided in the
Plan.

“Award Agreement” — means the agreement evidencing the grant of an Award made
under the Plan.

“Cause” — means termination of service by reason of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties or gross negligence.

“Code” — means the Internal Revenue Code of 1986, as amended.

“Committee” — means the Committee referred to in Section 3 hereof.

“Company” — means Meta Financial Group, Inc. and any successor thereto.

“Continuous Service” — means the absence of any interruption or termination of
service as a director, advisory director, officer or employee of the Company or
an Affiliate, except that when used with respect to a person granted an
Incentive Stock Option means the absence of any interruption or termination of
service as an employee of the Company or an Affiliate. Service shall not be
considered interrupted in the case of sick leave, military leave or any other
leave of absence approved by the Company or in the case of transfers between
payroll locations of the Company or between the Company, its parent, its
subsidiaries or its successor.

“ERISA” — means the Employee Retirement Income Security Act of 1974, as amended.

“Incentive Stock Option” — means an option to purchase Shares granted by the
Committee which is intended to qualify as an Incentive Stock Option under
Section 422 of the Code. Unless otherwise set forth in the Award Agreement, any
Option which does not qualify as an Incentive Stock Option for any reason shall
be deemed a Non-Qualified Stock Option.

“Market Value” — means the closing high bid with respect to a Share on the date
in question on the Nasdaq Stock Market, or any similar system then in use, or,
if the Shares are not then traded on the Nasdaq Stock Market or any similar
system, the closing sales price on such date (or, if there is no reported sale
on such date, on the last preceding date on which any reported sale occurred) of
a Share on the Composite Tape for New York Stock Exchange-Listed Stocks, or, if
on such date the Shares are not quoted on the Composite Tape, on the New York
Stock Exchange, or if the Shares are not listed or admitted to trading on such
Exchange, on the principal United States securities exchange registered under
the Securities Exchange Act of 1934 (the “Exchange Act”) on which the Shares are
listed or admitted to trading, or, if the



--------------------------------------------------------------------------------

Shares are not listed or admitted to trading on any such exchange, the fair
market value on such date of a Share as the Committee shall determine. The
Committee shall determine the fair market value on such date in accordance with
Code Section 409A and the regulations issued thereunder.

“Non-Qualified Stock Option” — means an option to purchase Shares granted by the
Committee which does not qualify, for any reason, as an Incentive Stock Option
under Section 422 of the Code.

“Option” — means an Incentive Stock Option or a Non-Qualified Stock Option
awarded to a Participant pursuant to Section 5(a) hereof.

“Participant” — means any director, advisory director, officer or employee of
the Company or any Affiliate who is selected by the Committee to receive an
Award.

“Performance Award” — means an Award granted pursuant to Section 5(d)
herein. For the avoidance of doubt, Performance Awards may include annual
incentive awards or annual bonuses. To the extent a Performance Award is
intended to comply with the Performance-Based Exception, the Committee will take
such steps as it deems reasonably necessary to ensure that such Performance
Award actually complies with the Performance-Based Exception.

“Performance-Based Exception” — means the performance-based exception from the
tax deductibility limitations of Code Section 162(m) contained in Code
Section 162(m)(4)(C) and Treasury Regulations Section 1.162(e)(27), including,
to the extent applicable, the special provision for options thereunder.

“Performance Goal” — means the objective or subjective criteria determined by
the Committee, the degree of attainment of which will affect the portion of a
Participant’s Performance Award potentially payable. Performance Goals may
contain threshold, target and maximum levels of achievement and, to the extent
the Committee intends a Performance Award to comply with the Performance-Based
Exception, the Performance Goals shall be chosen from among the Performance
Measures set forth in Section 3A(c).

“Performance Measures” — has the meaning set forth in Section 3A(c).

“Performance Period” — means that period established by the Committee at the
time any Performance Award is granted or at any time thereafter during which any
performance goals specified by the Committee with respect to such Performance
Award are to be measured.

“Plan” — means this Amended and Restated 2002 Omnibus Incentive Plan of the
Company.

“Related” — means (i) in the case of a Stock Appreciation Right, a Stock
Appreciation Right which is granted in connection with, and to the extent
exercisable, in whole or in part, in lieu of, an Option or another Stock
Appreciation Right and (ii) in the case of an Option, an Option with respect to
which and to the extent a Stock Appreciation Right is exercisable, in whole or
in part, in lieu thereof.

“Restricted Stock” — means Shares awarded to a Participant pursuant to
Section 5(c) hereof.

“Retirement” — means retirement from employment with the Company or an Affiliate
thereof, as an employee, director, director emeritus or advisory director
thereof, having reached the age of 65.

“Shares” — means the shares of common stock of the Company.

“Stock Appreciation Right” — means a stock appreciation right with respect to
Shares granted by the Committee pursuant to the Plan.



--------------------------------------------------------------------------------

“Ten Percent Holder” — means any individual who owns stock possessing more than
ten percent of the total combined voting power of all classes of stock of the
Company and any Affiliate.

“Termination of Service” — means cessation of service, for any reason, whether
voluntary or involuntary, so that the affected individual is not either (i) an
employee of the Corporation or any Affiliate for purposes of an Incentive Stock
Option, or (ii) a director, advisory director or employee of the Corporation or
any affiliate for purpose of any other Award.

3. Administration. The Plan shall be administered by a Committee consisting of
two or more members of the Board of Directors of the Company, each of whom
(i) shall be an outside director as defined in the Performance-Based Exception
and (ii) shall be a Non-Employee Director as defined under Rule 16(b) of the
Securities Exchange Act of 1934 or any similar or successor provision. The
members of the Committee shall be appointed by the Board of Directors of the
Company. Except as limited by the express provisions of the Plan or by
resolutions adopted by the Board of Directors of the Company, the Committee
shall have sole and complete authority and discretion to (i) select Participants
and grant Awards; (ii) determine the number of Shares to be subject to types of
Awards generally, as well as to individual Awards granted under the Plan;
(iii) determine the terms and conditions upon which Awards shall be granted
under the Plan; (iv) prescribe the form and terms of instruments evidencing such
grants; and (v) establish from time to time regulations for the administration
of the Plan, interpret the Plan, to correct any defect or supply an omission or
reconcile any inconsistency in the Plan, and make all determinations deemed
necessary or advisable for the administration of the Plan.

A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be acts of the Committee.

3A. Compliance With Section 162(m) of the Code.

(a) Section 162(m) Compliance. To the extent the Committee determines that
compliance with the Performance-Based Exception is desirable with respect to an
Award, this Section 3A shall apply. In the event that changes are made to Code
Section 162(m) to permit flexibility with respect to any Awards available under
the Plan, the Committee may, subject to this Section 3A, make any adjustments to
such Awards as it deems appropriate.

(b) Annual Individual Limitations. In addition to the annual Share limits set
forth in Section 4 of the Plan, no Participant may be granted a cash Award, the
maximum payout for which would exceed $3,000,000 for a Performance Period of
less than or equal to one (1) year. No Participant may be granted a cash Award
for a Performance Period of more than one (1) year, the maximum payout for which
would exceed $5,000,000.

(c) Performance Measures. Subject to Section 3A(f), unless and until the
Committee proposes for stockholder vote and stockholders approve a change in the
general Performance Measures set forth in this Section 3A(c), for Awards (other
than Options and Stock Appreciation Rights) designed to qualify for the
Performance-Based Exception, the objective performance criteria shall be based
upon one or more of the following (each a “Performance Measure”):

1. Earnings before any or all of interest, tax, depreciation or amortization
(actual and adjusted and either in the aggregate or on a per-Share basis);

2. Earnings (either in the aggregate or on a per-Share basis);

3. Net income or loss (either in the aggregate or on a per-Share basis);



--------------------------------------------------------------------------------

4. Operating profit;

5. Cash flow (either in the aggregate or on a per-Share basis);

6. Free cash flow (either in the aggregate on a per-Share basis);

7. Costs;

8. Gross revenues;

9. Reductions in expense levels;

10. Operating and maintenance cost management and employee productivity;

11. Share price or total shareholder return (including growth measures and total
stockholder return or attainment by the Shares of a specified value for a
specified period of time);

12. Net economic value;

13. Economic value added;

14. Aggregate product unit and pricing targets;

15. Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, asset quality,
geographic business expansion goals, objectively identified project milestones,
production volume levels, cost targets, and goals relating to acquisitions or
divestitures;

16. Achievement of objectives relating to diversity, employee turnover,
regulatory compliance or other internal business items;

17. Results of customer satisfaction surveys; and/or

18. Debt ratings, debt leverage and debt service;

provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, on the date an
Award intended to comply with the Performance-Based Exception is granted, and in
the case of other Awards, at any time, provide that the formula for such Award
may include or exclude items to measure specific objectives, such as losses from
discontinued operations, extraordinary gains or losses, the cumulative effect of
accounting changes, acquisitions or divestitures, foreign exchange impacts and
any unusual, nonrecurring gain or loss.

(d) Flexibility in Setting Performance Measures. For Awards intended to comply
with the Performance-Based Exception, the Committee shall set the Performance
Measures within the time period prescribed by Section 162(m) of the Code. The
levels of performance required with respect to Performance Measures may be
expressed in absolute or relative levels and may be based upon a set increase,
set positive result, maintenance of the status quo, set decrease or set negative
result. Performance Measures may differ for Awards to different
Participants. The Committee shall specify the weighting (which may be the same
or different for multiple objectives) to be given to each performance objective
for purposes of determining the final amount payable with respect to any such
Award. Any one or more of the Performance Measures may apply to the Participant,
a department, unit, division or function within the Company or any one or more
direct or indirect subsidiaries thereof; and may apply either alone or relative
to the performance of other businesses or individuals (including industry or
general market indices).



--------------------------------------------------------------------------------

(e) Adjustments. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established performance
goals; provided, however, that Awards which are designed to qualify for the
Performance-Based Exception may not (unless the Committee determines to amend
the Award so that it no longer qualified for the Performance-Based Exception) be
adjusted upward (the Committee shall retain the discretion to adjust such Awards
downward). The Committee may not, unless the Committee determines to amend the
Award so that it no longer qualifies for the Performance-Based Exception,
delegate any responsibility with respect to Awards intended to qualify for the
Performance-Based Exception. All determinations by the Committee as to the
achievement of the Performance Measure(s) shall be in writing prior to payment
of the Award.

(f) Changes to Performance Measures. In the event that applicable laws, rules or
regulations change to permit Committee discretion to alter the governing
Performance Measures without obtaining stockholder approval of such changes, and
still qualify for the Performance-Based Exception, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval.

4. Shares Subject to Plan.

(a) Subject to adjustment by the operation of Section 7, the maximum number of
Shares with respect to which Awards may be made under the Plan is 1,150,000
Shares. The Shares with respect to which Awards may be made under the Plan may
be either authorized and unissued shares or previously issued shares reacquired
and held as treasury shares. Shares which are subject to Related Stock
Appreciation Rights and Related Options shall be counted only once in
determining whether the maximum number of Shares with respect to which Awards
may be granted under the Plan has been exceeded. An Award shall not be
considered to have been made under the Plan with respect to any Option or Stock
Appreciation Right which terminates or with respect to Restricted Stock which is
forfeited, and new Awards may be granted under the Plan with respect to the
number of Shares as to which such termination or forfeiture has occurred.

(b) During any calendar year, no Participant may be granted Awards under the
Plan of more than 100,000 Shares, subject to adjustment as provided in
Section 7.

5. Awards.

(a) Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, including the granting of Options in tandem with other Awards
under the Plan:

(i) Exercise Price. The exercise price per Share for an Option shall be
determined by the Committee; provided that the exercise price per Share shall
not be less than 100% of the Market Value of a Share on the date of grant of
such Option; provided further that, in the case of an Incentive Stock Option
granted to a Ten Percent Holder, the exercise price per Share thereof shall not
be less than 110% of the Market Value of a Share on the date of grant of such
Option.

(ii) Option Term. The term of each Option shall be fixed by the Committee, but
shall be no greater than 15 years; provided that, in the case of an Incentive
Stock Option, the term of such Option shall not exceed ten years; provided
further that, in the case of an Incentive Stock Option granted to a Ten Percent
Holder, the term of such option shall not exceed five years.

(iii) Time and Method of Exercise. Except as provided in paragraph (a) of
Section 6, no Option granted hereunder may be exercised unless at the time the
Participant exercises such Option, such Participant has maintained Continuous
Service since the date of grant of such Option. To exercise an Option under the
Plan, the Participant to whom such Option was granted shall give written notice



--------------------------------------------------------------------------------

to the Company in form satisfactory to the Committee (and, if partial exercises
have been permitted by the Committee, by specifying the number of Shares with
respect to which such Participant elects to exercise such Option) together with
full payment of the exercise price, if any and to the extent notice is received
by the Company. Payment, if any is required, shall be made either (i) in cash
(including check, bank draft or money order) or, if the Committee specifically
approves in writing on an individual basis, (ii) by delivering (A) Shares
already owned by the Participant and having a fair market value equal to the
applicable exercise price, such fair market value to be determined in such
appropriate manner as may be provided by the Committee or as may be required in
order to comply with or to conform to requirements of any applicable laws or
regulations, or (B) a combination of cash and such Shares.

(iv) Option Agreements. At the time of an Award of an Option, the Participant
shall enter into an Award Agreement with the Company in a form specified by the
Committee, agreeing to the terms and conditions of the Award and such other
matters as the Committee shall in its sole discretion determine.

(v) Limitations on Value of Exercisable Incentive Stock Options. The aggregate
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by a Participant in any calendar year shall not
exceed $100,000.

(vi) Eligible Recipients of Incentive Stock Options. Incentive Stock Options may
be granted by the Committee only to employees of the Company or its Affiliates.

(vii) Incentive Stock Options must be granted no later than 10 years from the
date the Plan is adopted or approved by the stockholders, whichever is earlier.

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants with the following terms and conditions and
with such additional terms and conditions not inconsistent with the provisions
of the Plan as the Committee shall determine:

(i) General. A Stock Appreciation Right shall, upon its exercise, entitle the
Participant to whom such Stock Appreciation Right was granted to receive a
number of Shares or cash or combination thereof, as the Committee in its
discretion shall determine, the aggregate value of which (i.e., the sum of the
amount of cash and/or Market Value of such Shares on date of exercise) shall
equal (as nearly as possible, it being understood that the Company shall not
issue any fractional shares) the amount by which the Market Value per Share on
the date of such exercise shall exceed the exercise price of such Stock
Appreciation Right, multiplied by the number of Shares with respect to which
such Stock Appreciation Right shall have been exercised.

(ii) Related Options. A Stock Appreciation Right may be Related to an Option or
may be granted independently of any Option as the Committee shall from time to
time in each case determine. In the case of a Related Option, such Related
Option shall cease to be exercisable to the extent of the Shares with respect to
which the Related Stock Appreciation Right was exercised. Upon the exercise or
termination of a Related Option, any Related Stock Appreciation Right shall
terminate to the extent of the Shares with respect to which the Related Option
was exercised or terminated. If the Related Option is an Incentive Stock Option,
the Related Option shall satisfy all restrictions and the limitations imposed on
Incentive Stock Options under paragraph (a) of this Section 5 (including,
without limitation, restrictions on exercise price and term).

(iii) Exercise Price and Term. The exercise price and term of each Stock
Appreciation Right shall be fixed by the Committee; provided that the exercise
price per Share subject to a Stock Appreciation Right shall not be less than
100% of the Market Value of a Share on the date of grant of such Stock
Appreciation Right; provided further that the term of a Stock Appreciation Right
shall not exceed 15 years.



--------------------------------------------------------------------------------

(iv) Stock Appreciation Right Agreements. At the time of an Award of a Stock
Appreciation Right, the Participant shall enter into an Award Agreement with the
Company in a form specified by the Committee, agreeing to the terms and
conditions of the Award and such other matters as the Committee shall in its
sole discretion determine.

(v) Time and Method of Exercise. Except as provided in paragraph (a) of
Section 6, no Stock Appreciation Right may be exercised unless at the time the
Participant exercises such Stock Appreciation Right, such Participant has
maintained Continuous Service since the date of grant of such Stock Appreciation
Right. To exercise a Stock Appreciation Right under the Plan, the Participant to
whom such Stock Appreciation Right was granted shall give written notice to the
Company in form satisfactory to the Committee (and, if partial exercises have
been permitted by the Committee, by specifying the number of Shares with respect
to which such Participant elects to exercise such Stock Appreciation Right)
together with full payment of the exercise price, if any and to the extent
required. The date of exercise shall be the date on which such notice is
received by the Company. Payment, if any is required, shall be made either
(i) in cash (including check, bank draft or money order) or with the specific
written permission of the Committee (ii) by delivering (A) Shares already owned
by the Participant and having a fair market value equal to the applicable
exercise price, such fair market value to be determined in such appropriate
manner as may be provided by the Committee or as may be required in order to
comply with or to conform to requirements of any applicable laws or regulations,
or (B) a combination of cash and such Shares.

(c) Restricted Stock. The Committee is hereby authorized to grant Awards of
Restricted Stock to Participants with the following terms and conditions and
with such additional terms and conditions not inconsistent with the provisions
of the Plan as the Committee shall determine:

(i) Restrictions. Shares of Restricted Stock shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise as the Committee may deem appropriate. During the
period of time in which the Shares awarded as Restricted Stock are subject to
the restrictions contemplated herein (a “Restricted Period”), unless otherwise
permitted by the Plan or by the Committee as provided in the applicable Award
Agreement, such Shares may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant. Except for the restrictions which may
be imposed on Restricted Stock, a Participant to whom Shares of Restricted Stock
have been awarded shall have all the rights of a stockholder, including but not
limited to the right to receive all dividends paid on such Shares and the right
to vote such Shares.

(ii) Restricted Stock Agreements. At the time of an Award of Shares of
Restricted Stock, the Participant shall enter into an Award Agreement with the
Company in a form specified by the Committee, agreeing to the terms and
conditions of the Award and such other matters as the Committee shall in its
sole discretion determine.

(iii) Stock Certificates. Any Restricted Stock granted under the Plan shall be
evidenced by issuance of a stock certificate or certificates, which certificate
or certificates shall be held by the Company. Such certificate or certificates
shall be registered in the name of the Participant and shall bear the following
(or similar) legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Company’s Amended and Restated 2002 Omnibus Incentive Plan and an
Agreement entered into between the registered owner and the Company. Copies of
such Plan and Agreement are on file in the offices of the Secretary of the
Company, 5501 South Broadband Lane, Sioux Falls, South Dakota 57108.”



--------------------------------------------------------------------------------

(iv) Removal of Restrictions. Shares representing Restricted Stock that are no
longer subject to restrictions shall be delivered to the holder thereof promptly
after the applicable restrictions lapse or are waived.

(d) Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants subject to the terms of the Plan and the applicable Award
Agreement. At the time of grant of a Performance Award, the Participant shall
enter into an Award Agreement with the Company in a form specified by the
Committee, agreeing to the terms and conditions of the Performance Award and
such other matters as the Committee shall in its sole discretion determine. A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock), other
securities, other Awards or other property and (ii) shall confer on the holder
thereof the right to receive payments, in whole or in part, upon the achievement
of such Performance Goals during such Performance Period(s) as the Committee
shall establish. Subject to the terms of the Plan, the Performance Goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award granted and the amount of any payment or
transfer to be made pursuant to any Performance Award shall be determined by the
Committee as provided in the applicable Award Agreement. Unless otherwise
provided in the applicable Award Agreement, the term of a Performance Award
shall not exceed 15 years. In the case of any Performance Awards that are an
annual incentive awards or annual bonuses and are intended to qualify for the
Performance-Based Exception, (A) the Committee shall award any such Performance
Award within the first ninety (90) days after the beginning of the Performance
Period, (B) the Committee shall determine and certify in writing the degree of
attainment of Performance Goals as soon as administratively practicable after
the end of the Performance Period, but not later than sixty (60) days after the
end of the applicable Performance Period, (C) the Committee reserves the
discretion to reduce (but not below zero) the payment due under any such
Performance Award; provided that the determination of the Committee to reduce
(or not pay) the payment due under any such Performance Award for a Performance
Period shall not affect the amount payable to any other Participant; and (D) no
amount shall be payable in respect of a Performance Award unless at least the
threshold Performance Goal is attained or achieved. For purposes of complying
with Section 409A of the Code, either (1) the entire amount payable in respect
of a Performance Award shall be paid no later than March 15 of the calendar year
following the calendar year in which the Performance Award vests, or (2) the
applicable Award Agreement shall provide a method for deferring the amount due
pursuant to a Performance Award and such deferral method shall, to the greatest
extent reasonably possible, comply with the requirements of Code Section 409A.

6. Termination of Service.

(a) Options and Stock Appreciation Rights.

(i) If a Participant to whom an Option or Stock Appreciation Right was granted
shall cease to maintain Continuous Service for any reason (including total and
partial disability but excluding Retirement, death and termination of employment
by the Company or any Affiliate for Cause), such Participant may, but only
within the period of three months, in the case of an Incentive Stock Option, or
one year, in the case of a Non-Qualified Stock Option or Stock Appreciation
Right, immediately succeeding such cessation of Continuous Service and in no
event after the expiration date of such Option or Stock Appreciation Right,
exercise such Option or Stock Appreciation Right to the extent that such
Participant was entitled to exercise such Option or Stock Appreciation Right at
the date of such cessation of Continuous Service. If the Continuous Service of a
Participant to whom an Option or Stock Appreciation Right was granted by the
Company is terminated for Cause, all rights under any Option or Stock
Appreciation Right of such Participant shall expire immediately upon the giving
to the Participant of notice of such termination.



--------------------------------------------------------------------------------

(ii) If a Participant to whom an Option or Stock Appreciation Right was granted
shall cease to maintain Continuous Service due to Retirement, such Participant
may, but only within the period of three months, in the case of an Incentive
Stock Option, or two years, in the case of a Non-Qualified Stock Option or Stock
Appreciation Right, immediately succeeding such cessation of Continuous Service
and in no event after the expiration date of such Option or Stock Appreciation
Right, exercise such Option or Stock Appreciation Right to the extent that such
Participant was entitled to exercise such Option or Stock Appreciation Right at
the date of such cessation of Continuous Service.

(iii) In the event of the death of a Participant while in the Continuous Service
of the Company or an Affiliate or within the periods referred to in paragraphs
(a)(i) and (a)(ii) of this Section 6, the person to whom any Option or Stock
Appreciation Right held by the Participant at the time of his or her death is
transferred by will or the laws of descent and distribution or in the case of an
Award other than an Incentive Stock Option, pursuant to a qualified domestic
relations order, as defined in the Code or Title I of ERISA or the rules
thereunder, or as otherwise permitted to be transferred under Section 10 of the
Plan may, but only within the period of two years immediately succeeding the
date of death of such Participant, and in no event after the expiration date of
such Option or Stock Appreciation Right, exercise such Option or Stock
Appreciation Right to the extent that such Participant was entitled to exercise
such Option or Stock Appreciation Right immediately prior to his death.
Following the death of any Participant to whom an Option was granted under the
Plan, irrespective of whether any Related Stock Appreciation Right shall have
theretofore been granted to the Participant or whether the person entitled to
exercise such Related Stock Appreciation Right desires to do so, the Committee
may, as an alternative means of settlement of such Option, elect to pay to the
person to whom such Option is transferred as permitted by Section 10 of this
Plan, the amount by which the Market Value per Share on the date of exercise of
such Option shall exceed the exercise price of such Option, multiplied by the
number of Shares with respect to which such Option is properly exercised. Any
such settlement of an Option shall be considered an exercise of such Option for
all purposes of the Plan.

(iv) Notwithstanding the provisions of subparagraphs (i) through (iii) above,
the Committee may, in its sole discretion, establish different terms and
conditions pertaining to the effect of termination to the extent permitted by
applicable federal and state law.

(b) Restricted Stock. Except as otherwise provided in this Plan, if a
Participant ceases to maintain Continuous Services for any reason (other than
death, total or partial disability or Retirement) unless the Committee, in its
sole discretion, shall otherwise determine, all shares of Restricted Stock
theretofore awarded to such Participant and which at the time of such
termination of Continuous Service are subject to the restrictions imposed by
paragraph (c)(i) of Section 5 shall upon such termination of Continuous Service
be forfeited and returned to the Company. Unless the Committee, in its sole
discretion, shall otherwise determine, if a Participant ceases to maintain
Continuous Service by reason of death, total or partial disability or
Retirement, all shares of Restricted Stock theretofore awarded to such
Participant and which at the time of such termination of Continuous Service are
subject to the restrictions imposed by paragraph (c)(i) of Section 5 shall upon
such termination of Continuous Service be free of restrictions and shall not be
forfeited.

(c) Performance Awards. In the event that a Participant to whom a Performance
Award has been granted shall cease to maintain Continuous Service for any
reason, the rights of such Participant or any person to whom the Award may have
been transferred as permitted by Section 10 shall be governed by the terms of
the Plan and the applicable Award Agreement.

7. Adjustments Upon Changes in Capitalization. In the event of any change in the
outstanding Shares subsequent to the effective date of the Plan by reason of any
reorganization, recapitalization, stock split,



--------------------------------------------------------------------------------

stock dividend, combination or exchange of shares, merger, consolidation or any
change in the corporate structure or Shares of the Company, the maximum
aggregate number and class of shares and exercise price of the Award, if any, as
to which Awards may be granted under the Plan and the number and class of shares
and exercise price of the Award, if any, with respect to which Awards have been
granted under the Plan shall be appropriately adjusted by the Committee, whose
determination shall be conclusive. Any Award which is adjusted as a result of
this Section 7 shall be subject to the same restrictions as the original Award.

8. Effect of Merger on Options and Stock Appreciation Rights. In the case of any
merger, consolidation or combination of the Company (other than a merger,
consolidation or combination in which the Company is the continuing corporation
and which does not result in the outstanding Shares being converted into or
exchanged for different securities, cash or other property, or any combination
thereof), any Participant to whom an Option or Stock Appreciation Right has been
granted shall have the additional right (subject to the provisions of the Plan
and any limitation applicable to such Option or Stock Appreciation Right),
thereafter and during the term of each such Option or Stock Appreciation Right,
to receive upon exercise of any such Option or Stock Appreciation Right an
amount equal to the excess of the fair market value on the date of such exercise
of the securities, cash or other property, or combination thereof, receivable
upon such merger, consolidation or combination in respect of a Share over the
exercise price of such Stock Appreciation Right or Option, multiplied by the
number of Shares with respect to which such Option or Stock Appreciation Right
shall have been exercised. Such amount may be payable fully in cash, fully in
one or more of the kind or kinds of property payable in such merger,
consolidation or combination, or partly in cash and partly in one or more of
such kind or kinds of property, all in the discretion of the Committee.

9. Effect of Change in Control. Each of the events specified in the following
clauses (i) through (iii) of this Section 9 shall be deemed a “change of
control”: (i) any third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, shall
become the beneficial owner of shares of the Company with respect to which 25%
or more of the total number of votes for the election of the Board of Directors
of the Company may be cast, (ii) as a result of, or in connection with, any cash
tender offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were directors of the
Company shall cease to constitute a majority of the Board of Directors of the
Company, or (iii) the stockholders of the Company shall approve an agreement
providing either for a transaction in which the Company will cease to be an
independent publicly-owned corporation or for a sale or other disposition of all
or substantially all the assets of the Company. Upon a change in control, unless
the Committee shall have otherwise provided in the applicable Award Agreement,
any restrictions or vesting period with respect to any outstanding Awards shall
lapse and all such Awards shall become fully vested in the Participant to whom
such Awards were awarded; provided, however, that no Award which has previously
been exercised or otherwise terminated shall become exercisable.

10. Assignments and Transfers. No Award granted under the Plan shall be
transferable otherwise than by will or the laws of descent and distribution,
except that an Award other than an Incentive Stock Option may be transferred
pursuant to a qualified domestic relations order or by gift to any member of the
Participant’s immediate family or to a trust for the benefit of one or more of
such immediate family members. During the lifetime of an Award recipient, an
Award shall be exercisable only by the Award recipient unless it has been
transferred as permitted hereby, in which case it shall be exercisable only by
such transferee. For the purpose of this Section 10, a Participant’s “immediate
family” shall mean the Participant’s spouse, children and grandchildren.

11. Employee Rights Under the Plan. No person shall have a right to be selected
as a Participant nor, having been so selected, to be selected again as a
Participant and no officer, employee or other person shall have any claim or
right to be granted an Award under the Plan or under any other incentive or
similar plan of the Company or any Affiliate. Neither the Plan nor any action
taken thereunder shall be construed as giving any employee any right to be
retained in the employ of or serve as a director or advisory director of the
Company or any Affiliate.

 



--------------------------------------------------------------------------------

12. Delivery and Registration of Stock. The Company’s obligation to deliver
Shares with respect to an Award shall, if the Committee so requests, be
conditioned upon the receipt of a representation as to the investment intention
of the Participant to whom such Shares are to be delivered, in such form as the
Committee shall determine to be necessary or advisable to comply with the
provisions of the Securities Act of 1933, as amended, or any other federal,
state or local securities legislation. It may be provided that any
representation requirement shall become inoperative upon a registration of the
Shares or other action eliminating the necessity of such representation under
such Securities Act or other securities legislation. The Company shall not be
required to deliver any Shares under the Plan prior to (i) the admission of such
Shares to listing on any stock exchange on which Shares may then be listed, and
(ii) the completion of such registration or other qualification of such Shares
under any state or federal law, rule or regulation, as the committee shall
determine to be necessary or advisable.

13. Withholding Tax. Upon the termination of the restricted period with respect
to any shares of Restricted Stock (or at any such earlier time, if any, that an
election is made by the Participant under Section 83(b) of the Code, or any
successor provision thereto, to include the value of such shares in taxable
income), the Company shall have the right to require the Participant or other
person receiving such shares to pay the Company the amount of any taxes which
the Company is required to withhold with respect to such shares, or, in lieu
thereof, to retain or sell without notice, a sufficient number of shares held by
it to cover the amount required to be withheld. The Company shall have the right
to deduct from all dividends paid with respect to shares of Restricted Stock the
amount of any taxes which the Company is required to withhold with respect to
such dividend payments.

The Company shall have the right to deduct from all amounts paid in cash with
respect to the exercise of a Stock Appreciation Right under the Plan any taxes
required by law to be withheld with respect to such cash payments. Where a
Participant or other person is entitled to receive Shares pursuant to the
exercise of an Option or Stock Appreciation Right pursuant to the Plan, the
Company shall have the right to require the Participant or such other person to
pay the Company the amount of any taxes which the Company is required to
withhold with respect to such Shares, or, in lieu thereof, to retain, or sell
without notice, a number of such Shares sufficient to cover the amount required
to be withheld.

All withholding decisions pursuant to this Section 13 shall be at the sole
discretion of the Committee or the Company.

14. Amendment or Termination.

(a) Subject to paragraph (b) of this Section 14, the Board of Directors of the
Company may amend, alter, suspend, discontinue, or terminate the Plan at any
time without the consent of stockholders or Participants, except that any such
action will be subject to the approval of the Company’s stockholders if, when
and to the extent such stockholder approval is necessary or required for
purposes of any applicable federal or state law or regulation or the rules of
any stock exchange or automated quotation system on which the Shares may then be
listed or quoted, or if the Board of Directors of the Company, in its
discretion, determines to seek such stockholder approval.

(b) Except as otherwise provided herein, the Committee may waive any conditions
of or rights of the Company or modify or amend the terms of any outstanding
Award. The Committee may not, however, amend, alter, suspend, discontinue or
terminate any outstanding Award without the consent of the Participant or holder
thereof, except as otherwise herein provided.

15. Effective Date and Term of Plan. The Plan shall become effective upon its
adoption by the Board of Directors of the Company, subject to the approval of
the Plan by the stockholders of the Company. It shall continue in effect for a
term of 20 years unless sooner terminated under Section 14 hereof.

 



--------------------------------------------------------------------------------

16. Code Section 409A. To the extent applicable and notwithstanding any other
provision of this Plan, this Plan and Awards hereunder shall be administered,
operated and interpreted in accordance with Code Section 409A and Department of
Treasury regulations and other interpretive guidance issued thereunder;
provided, however, that in the event that the Committee determines that any
amounts payable hereunder may be taxable to a Participant under Code
Section 409A and related Department of Treasury guidance prior to the payment
and/or delivery to such Participant of such amount, the Company may (a) adopt
such amendments to the Plan and related Award Agreement, and appropriate
policies and procedures, including amendments and policies with retroactive
effect, that the Committee determines necessary or appropriate to preserve the
intended tax treatment of the benefits provided by the Plan and Awards hereunder
and/or (b) take such other actions as the Committee determines necessary or
appropriate to comply with or exempt the Plan and/or Awards from the
requirements of Code Section 409A and related Department of Treasury
guidance. The Company and its direct and indirect subsidiaries make no
guarantees to any person (whether a Participant or otherwise) regarding the tax
treatment of Awards or payments made under the Plan, and, notwithstanding the
above provisions and any agreement or understanding to the contrary, if any
Award, payments or other amounts due to a Participant (or his or her
beneficiaries, as applicable) results in, or causes in any manner, the
application of an accelerated or additional tax, fine or penalty under Code
Section 409A or otherwise to be imposed, then the Participant (or his or her
beneficiaries, as applicable) shall be solely liable for the payment of, and the
Company and its direct and indirect subsidiaries shall have no obligation or
liability to pay or reimburse (either directly or otherwise) the Participant (or
his or her beneficiaries, as applicable) for, any such additional taxes, fines
or penalties.



--------------------------------------------------------------------------------

Meta Financial Group, Inc.

2002 Omnibus Incentive Plan

(as amended and restated, effective November 24, 2014)

Amendment Number 1

Pursuant to Section 14(a) of the 2002 Omnibus Incentive Plan (as amended and
restated, effective November 24, 2014) (the “Plan”), effective April 24, 2017,
the Plan is hereby amended as follows:

Section 5(c)(iii) is hereby amended to read in its entirety as follows:

(iii) Stock Certificates or Book-Entry. Any Restricted Stock granted under the
Plan shall be issued in either certificated form or book-entry form and held in
the Participant’s name by the Company. Such certificate or book-entry shall bear
the following (or similar) legend or, if issued in book-entry form, include a
similar notation:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Company’s Amended and Restated 2002 Omnibus Incentive Plan and an
Agreement entered into between the registered owner and the Company. Copies of
such Plan and Agreement are on file in the offices of the Secretary of the
Company, 5501 South Broadband Lane, Sioux Falls, South Dakota 57108.”

****

All other terms under the Plan remain unchanged.

 

META FINANCIAL GROUP, INC.

/s/ Glen W. Herrick

 

By:   Glen W. Herrick Its:   EVP and Chief Financial Officer



--------------------------------------------------------------------------------

META FINANCIAL GROUP, INC.

2002 OMNIBUS INCENTIVE PLAN

(as amended and restated, effective November 24, 2014)

Amendment Number 2

WHEREAS, Meta Financial Group, Inc. (the “Company”) sponsors and maintains the
Meta Financial Group, Inc. 2002 Omnibus Incentive Plan (as amended and restated,
effective November 24, 2014, the “Plan”) to facilitate equity compensation and
other incentive awards to selected directors, officers and employees; and

WHEREAS, the Company desires to amend the Plan to increase the number of shares
available for awards under the Plan.

NOW, THEREFORE, and subject to shareholder approval, the Plan is hereby amended
as follows:

1. Section 4(a) of the Plan is amended by replacing the phrase “1,150,000
Shares” with the phrase “1,600,000 Shares.”

2. In all other respects, the Plan shall remain unchanged and in full force and
effect.

Adopted this 1st day of November, 2017 by the Company’s Board of Directors and
effective on the date it is approved by the Company’s shareholders.

 

META FINANCIAL GROUP, INC.

/s/ Glen W. Herrick

By:   Glen W. Herrick Its:   EVP and Chief Financial Officer